DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7-9 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: “a left side wing.”
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over, U.S. Publication No. 2018/0290736 to Mikic et al. (“Mikic”)1.
Regarding claim 1, Mikic teaches a method for flying of a vertical take-off and landing aircraft with fixed forward tilted rotors, said method comprising the steps of: powering up a plurality of right side wing rotor assemblies (¶ [0022]) wherein the spin axis of each of said right side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (¶ [0022]) and a plurality of left side wing rotor assemblies (¶ [0022]) wherein the spin axis of each of said left side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (¶ [0022]); lifting off the aerial vehicle into a pitched up vertical take-off and landing configuration, thereby producing predominantly vertical thrust from said plurality of right side wing rotor assemblies and said plurality of left side wing rotor assemblies (¶ [0022]); gaining altitude using said vertical thrust (¶ [0022]); pitching the aerial vehicle forward in order to gain a forward thrust component from said forward tilted plurality of right side wing rotor assemblies and plurality of left side wing rotor assemblies (¶ [0022]); increasing power to a horizontally thrusting rotor, thereby increasing the forward speed of the aerial vehicle and increasing the amount lift provided by the wings of said aerial vehicle (¶¶ [0033], [0035]); and flying in a forward flight mode by decreasing the power to said plurality of right side wing rotor assemblies and said plurality of left side wing rotor assemblies (¶ [0022]) such that the ratio of lift provided by said forward tilted plurality of right side wing rotor assemblies and plurality of left side wing rotor assemblies to that of the wings is in the range of 0.05 to 0.50 (¶ [0036], teaching the ratio is greater than 0.2, which is within the range of 0.05 and 0.50). 
In case it is argued that Mikic does not explicitly teach the ratio is in the range of 0.05 to 0.50, then it is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of making the ratio in the range of 0.05 to 0.5. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Mikic such that the ratio is in the range of 0.05 to 0.5, in order to optimize maneuverability and stability (see, e.g., Mikic at ¶ [0036]).
Regarding claim 2, Mikic teaches wherein the ratio of lift provided by said forward tilted plurality of right side wing rotor assemblies and plurality of left side wing rotor assemblies to that of the wings is in the range of 0.10 to 0.35 (¶ [0036], teaching the ratio is greater than 0.2, which is within the range of 0.10 and 0.35). 
In case it is argued that Mikic does not explicitly teach the ratio is in the range of  0.10 and 0.35, then it is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of making the ratio in the range of 0.10 and 0.35. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Mikic such that the ratio is in the range of  0.10 and 0.35, in order to optimize maneuverability and stability (see, e.g., Mikic at ¶ [0036]).
Regarding claims 3 and 4, Mikic teaches engaging in maneuvers of the aerial vehicle by differentiating the thrust provided by different wing rotor assemblies (¶ [0023]). 
Regarding claims 5 and 6, Mikic teaches engaging in maneuvers of the aerial vehicle solely by differentiating the thrust and torque provided by different wing rotor assemblies (¶ [0023]).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mikic as applied to claims 1, 2, and 5 above, in view of U.S. Patent No. 10,053,213 to Tu (“Tu”).
Regarding claims 7-9, Mikic teaches each and every element of claims 1, 2, and 5 as discussed above, and Mikic further teaches wherein said aerial vehicle comprises a main vehicle body (201); a right side wing assembly, said right side wing assembly comprising: a right side wing (207/208, FIG. 2C); a plurality of right side wing rotor assemblies (204) wherein the spin axis of each of said right side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure (¶ [0022]), said plurality of right side wing rotor assemblies adapted to remain under power during forward flight (¶ [0022]-[0023], [0036]), and a left side wing assembly, said left side wing assembly comprising: a plurality of left side wing rotor assemblies (204) wherein the spin axis of each of said left side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure (¶ [0022]), said plurality of left side wing rotor assemblies adapted to remain under power during forward flight (¶ [0022]-[0023], [0036]); and a horizontal thrusting rear rotor assembly (211) adapted to provide horizontal thrust during regular flight (¶ [0033]). 
Mikic does not explicitly teach said plurality of right side wing rotor assemblies comprising: a right side forward inboard rotor assembly forward of said right side wing, said right side forward inboard rotor assembly coupled to an inboard portion of said right side wing; an right side rearward inboard rotor assembly rearward of said right side wing, said right side rearward inboard rotor assembly coupled to an inboard portion of said right wing; and a right side outboard rotor assembly coupled to a tip of said right side wing; and said plurality of left side wing rotor assemblies comprising: a left side forward inboard rotor assembly forward of said left side wing, said left side forward inboard rotor assembly coupled to an inboard portion of said left side wing; an left side rearward inboard rotor assembly rearward of said left side wing, said left side rearward inboard rotor assembly coupled to an inboard portion of said left wing; and a left side outboard rotor assembly coupled to a tip of said left side wing; and a horizontal thrusting rear rotor assembly adapted to provide horizontal thrust during regular flight.
Tu teaches a method for flying a vertical take-off and landing aircraft, wherein the aerial vehicle comprises a plurality of right side wing rotor assemblies comprising: a right side forward inboard rotor assembly forward of said right side wing, said right side forward inboard rotor assembly coupled to an inboard portion of said right side wing; a right side rearward inboard rotor assembly rearward of said right side wing, said right side rearward inboard rotor assembly coupled to an inboard portion of said right wing; and a right side outboard rotor assembly coupled to a tip of said right side wing (FIGS. 1 and 15); and said plurality of left side wing rotor assemblies comprising: a left side forward inboard rotor assembly forward of said left side wing, said left side forward inboard rotor assembly coupled to an inboard portion of said left side wing; an left side rearward inboard rotor assembly rearward of said left side wing, said left side rearward inboard rotor assembly coupled to an inboard portion of said left wing; and a left side outboard rotor assembly coupled to a tip of said left side wing (FIGS. 1 and 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Mikic such that the wing assemblies include forward inboard rotor assemblies, rearward inboard rotor assemblies, and outboard rotor assemblies, as taught by Tu, in order to optimize maneuverability and stability. 
Additionally, claims 1-9 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Tu, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Tu, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Tu in view of U.S. Patent No. 3,856,238 to Malvestuto, Jr. (“Malvestuto”).
Regarding claim 1, Tu teaches a method for flying of a vertical take-off and landing aircraft with fixed forward tilted rotors, said method comprising the steps of: powering up a plurality of right side wing rotor assemblies and a plurality of left side wing rotor assemblies (Col. 6, lines 1-16); lifting off the aerial vehicle into a pitched up vertical take-off and landing configuration, thereby producing predominantly vertical thrust from said plurality of right side wing rotor assemblies and said plurality of left side wing rotor assemblies (Col. 5, lines 17-26); gaining altitude using said vertical thrust; pitching the aerial vehicle forward in order to gain a forward thrust component from said forward tilted plurality of right side wing rotor assemblies and plurality of left side wing rotor assemblies (Col. 5, lines 17-26; Col. 6, lines 1-6); increasing power to a horizontally thrusting rotor, thereby increasing the forward speed of the aerial vehicle and increasing the amount lift provided by the wings of said aerial vehicle (Col. 4, lines 43-46; Col. 6, lines 12-16); and flying in a forward flight mode by decreasing the power to said plurality of right side wing rotor assemblies and said plurality of left side wing rotor assemblies (Col. 6, lines 12-16; Col. 7, lines 4-12) such that the ratio of lift provided by said forward tilted plurality of right side wing rotor assemblies and plurality of left side wing rotor assemblies to that of the wings is in the range of 0.05 to 0.50 (Col. 7, lines 4-12; Col. 6, lines 20-40).
Tu appears to teach that the ratio is in the range of 0.05 and 0.5 (Col. 7, lines 4-12; Col. 6, lines 20-40). In case it is argued that Tu does not explicitly teach the ratio is in the range of 0.05 to 0.50, then it is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of making the ratio in the range of 0.05 to 0.5. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Tu such that the ratio is in the range of 0.05 to 0.5, in order to optimize maneuverability and stability.
Tu appears to teach wherein the spin axis of each of said right and left side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight. Specifically, Tu teaches that the rotor assemblies (60) are horizontal during takeoff, and then as the angle of attack of the lifting body (70) increases, the rotor assemblies tilt forward at an angle to the normal of the horizontal flight line (Col. 6, lines 1-16, FIGS. 5 and 15). 
In case it is argued, however, that Tu does not explicitly teach this feature, Malvestuto teaches a method for flying a vertical take-off and landing aircraft, wherein the spin axis of each of said right and left side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (Col. 6, lines 4-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Tu such that the wing rotor assemblies are tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight, as taught by Malvestuto, in order to increase the forward propelling effect (see, e.g., Malvestuto at Col. 6, lines 4-20).
Regarding claim 2, Tu discloses, or the combination of Tu and Malvestuto teaches, wherein the ratio of lift provided by said forward tilted plurality of right side wing rotor assemblies and plurality of left side wing rotor assemblies to that of the wings is in the range of 0.10 to 0.35 (Tu at Col. 7, lines 4-12; Col. 6, lines 20-40). In case it is argued that Tu, or Tu in view of Malvestuto, does not explicitly teach the ratio is in the range of 0.10 to 0.35, then it is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of making the ratio in the range of 0.10 to 0.35. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Tu, or To in view of Malvestuto, such that the ratio is in the range of 0.10 to 0.35, in order to optimize maneuverability and stability.
Regarding claims 3 and 4, Tu discloses, or the combination of Tu and Malvestuto teaches, engaging in maneuvers of the aerial vehicle by differentiating the thrust provided by different wing rotor assemblies (Tu at Col. 7, lines 4-12).
Regarding claim 5 and 6, Tu discloses, or the combination of Tu and Malvestuto teaches, engaging in maneuvers of the aerial vehicle solely by differentiating the thrust and torque provided by different wing rotor assemblies (Tu at Col. 7, lines 4-12).
Regarding claim 7-9, Tu discloses, or the combination of Tu and Malvestuto teaches, wherein said aerial vehicle comprising: a main vehicle body; a right side wing assembly, said right side wing assembly comprising: a right side wing (Tu at FIG. 15, see also Tu at FIG. 1); a plurality of right side wing rotor assemblies (Tu at 60) wherein the spin axis of each of said right side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure (Tu at FIGS. 5-6, 11-12), said plurality of right side wing rotor assemblies adapted to remain under power during forward flight (Tu at Col. 7, lines 4-12), said plurality of right side wing rotor assemblies comprising: a right side forward inboard rotor assembly forward of said right side wing, said right side forward inboard rotor assembly coupled to an inboard portion of said right side wing (Tu at FIG. 15, see also Tu at FIG. 1); an right side rearward inboard rotor assembly rearward of said right side wing, said right side rearward inboard rotor assembly coupled to an inboard portion of said right wing (Tu at FIG. 15, see also Tu at FIG. 1); and a right side outboard rotor assembly coupled to a tip of said right side wing; and a left side wing assembly (Tu at FIG. 15, see also Tu at FIG. 1), said left side wing assembly comprising: a plurality of left side wing rotor assemblies (Tu at 60) wherein the spin axis of each of said left side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure (Tu at FIGS. 5-6, 11-12), said plurality of left side wing rotor assemblies adapted to remain under power during forward flight (Tu at Col. 7, lines 4-12), said plurality of left side wing rotor assemblies comprising: a left side forward inboard rotor assembly forward of said left side wing, said left side forward inboard rotor assembly coupled to an inboard portion of said left side wing (Tu at FIG. 15, see also Tu at FIG. 1); an left side rearward inboard rotor assembly rearward of said left side wing, said left side rearward inboard rotor assembly coupled to an inboard portion of said left wing (Tu at FIG. 15, see also Tu at FIG. 1); and a left side outboard rotor assembly coupled to a tip of said left side wing (Tu at FIG. 15, see also Tu at FIG. 1); and a horizontal thrusting rear rotor assembly adapted to provide horizontal thrust during regular flight (Tu at 26).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        	
/Nicholas McFall/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The effective filing date of claims 1-9 is May 21, 2020, since none of the parent applications filed prior to this date provide sufficient support under 35 U.S.C. 112(a) for each and every element of claim 1. For example, the parent applications filed prior to May 21, 2020 do not provide 112(a) support for the limitation “the ratio of lift provided by said forward tilted plurality of right side wing rotor assemblies and plurality of left side wing rotor assemblies to that of the wings is in the range of 0.05 to 0.50,” as recited in claim 1. In case it is argued, however, that application 15/802,386 does provide sufficient support under 35 U.S.C. 112(a) for this limitation (in which case the effective filing date of claim 1 would be November 2, 2017), then the claims are also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tu, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Tu in view of  Malvestuto (see below).